EXHIBIT MB FINANCIAL, INC. AND MB FINANCIAL BANK, N.A. STOCK DEFERRED COMPENSATION PLAN Amended and Restated effective January 1, 2009 Article1 Definitions 1 Article2 Selection, Enrollment, Eligibility 7 2.1 Selection by Committee 7 2.2 Enrollment Requirements 7 2.3 Eligibility; Commencement of Participation 7 2.4 Termination of Participation and/or Deferrals 7 Article3 Deferral Commitments/Employer Contributions/Crediting/Taxes 8 3.1 Compensation Deferrals 8 3.2 Election to Defer; Effect of Election Form 8 3.3 Withholding of Annual Deferral Amounts 8 3.4 Employer Contributions 9 3.5 Investment of Trust Assets 9 3.6 Vesting 9 3.7 Crediting/Debiting of Account Balances 9 3.8 FICA and Other Taxes 10 Article4 Short-Term Payout; Unforeseeable Financial Emergencies10 4.1 Short-Term Payout 10 4.2 Other Benefits Take Precedence Over Short-Term 10 4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies 11 4.4 Manner of Payment 11 Article5 Separation from Service Benefit 11 5.1 Separation from Service Benefit 11 5.2 Payment of Separation from Service Benefit 11 Article6 Disability Waiver 12 6.1 Waiver of Deferral 12 Article7 Elections Relating to Employer Contributions; 409A Transition Elections 12 7.1 Timing of Election 12 7.2 409A Transition Elections 12 Article8 Beneficiary Designation 13 8.1 Beneficiary 13 8.2 Beneficiary Designation 13 8.3 Acknowledgment 13 8.4 No Beneficiary Designation 13 8.5 Doubt as to Beneficiary 13 8.6 Discharge of Obligations 13 Article9 Leave of Absence 14 9.1 Paid Leave of Absence 14 9.2 Unpaid Leave of Absence 14 Article10 Termination, Amendment or Modification 14 10.1 Termination 14 10.2 Amendment 14 10.3 Effect of Change in Control 15 10.4 Plan Agreement 15 10.5 Effect of Payment 15 Article11 Administration 15 11.1 Committee Duties 15 11.2 Agents 15 11.3 Indemnity of Committee 15 11.4 Employer Information 16 Article12 Other Benefits and Agreements 16 12.1 Coordination with Other Benefits 16 Article13 Claims Procedures 16 13.1 Presentation of Claim 16 13.2 Notification of Decision 16 13.3 Review of a Denied Claim 17 13.4 Decision on Review 17 13.5 Legal Action 17 Article14 Trust 17 14.1 Establishment of the Trust 17 14.2 Interrelationship of the Plan and the Trust 18 14.3 Distributions From the Trust 18 Article15 Miscellaneous 18 15.1 Status of Plan 18 15.2 Unsecured General Creditor 18 15.3 Employer’s Liability 18 15.4 Nonassignability 18 15.5 Not a Contract of Employment 18 15.6 Furnishing Information 19 15.7 Terms 19 15.8 Captions 19 15.9 Governing Law 19 15.10 Notice19 15.11 Successors19 15.12 Spouse’s Interest20 15.13 Validity20 15.14 Incompetent20 15.15 Court Order20 15.16 Distribution in the Event of Taxation20 15.17 Insurance20 15.18 Legal Fees to Enforce Rights After Change in Control21 MB FINANCIAL, INC. AND MB FINANCIAL BANK, N.A. STOCK DEFERRED COMPENSATION PLAN Amended and Restated Effective January 1, 2009 Purpose The purpose of this Plan is to provide specified benefits to a select group of management and highly compensated Employees, and Directors, who contribute materially to the continued growth, development and future business success of MB Financial, Inc., MB Financial Bank, N.A., and any other subsidiaries, if any, that sponsor this Plan.The benefits provided hereunder shall be distributed in the form of Company Stock. This Plan shall be unfunded for tax purposes and for purposes of TitleI of ERISA. Effective
